


110 HR 5031 IH: Stealth Tax Relief Extension Act of

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5031
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. Reynolds (for
			 himself, Mr. Herger,
			 Mr. English of Pennsylvania,
			 Mr. Weller of Illinois,
			 Mr. Cantor,
			 Mr. Tiberi,
			 Mr. Walsh of New York,
			 Mr. Fossella,
			 Mr. Kuhl of New York,
			 Mr. Bartlett of Maryland,
			 Mr. Bilirakis,
			 Mr. Wilson of South Carolina,
			 Mr. Gerlach,
			 Mrs. Biggert,
			 Mr. Culberson,
			 Mr. Miller of Florida,
			 Mr. Campbell of California,
			 Mrs. Bono,
			 Mr. Terry,
			 Mrs. Drake,
			 Mr. Walberg,
			 Mr. LoBiondo,
			 Mr. Sessions,
			 Mr. Neugebauer,
			 Mrs. Musgrave,
			 Mr. Westmoreland,
			 Mr. Walden of Oregon,
			 Mr. McCarthy of California,
			 Mr. Kline of Minnesota,
			 Mr. King of New York,
			 Mr. McHugh,
			 Mrs. Bachmann,
			 Mr. Souder,
			 Mr. Brady of Texas, and
			 Mr. Hunter) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  relief from the alternative minimum tax.
	
	
		1.Short titleThis Act may be cited as the
			 Stealth Tax Relief Extension Act of
			 2008.
		2.Extension of
			 increased alternative minimum tax exemption amount
			(a)In
			 generalParagraph (1) of
			 section 55(d) of the Internal Revenue Code of 1986 (relating to exemption
			 amount) is amended—
				(1)by striking
			 ($66,250 in the case of taxable years beginning in 2007) in
			 subparagraph (A) and inserting ($69,950 in the case of taxable years
			 beginning in 2008), and
				(2)by striking
			 ($44,350 in the case of taxable years beginning in 2007) in
			 subparagraph (B) and inserting ($46,200 in the case of taxable years
			 beginning in 2008).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.EXTENSION OF
			 ALTERNATIVE MINIMUM TAX RELIEF FOR NONREFUNDABLE PERSONAL CREDITS
			(a)In
			 generalParagraph (2) of
			 section 26(a) of the Internal Revenue Code of 1986 (relating to special rule
			 for taxable years 2000 through 2007) is amended—
				(1)by striking
			 or 2007 and inserting 2007, or 2008, and
				(2)by
			 striking 2007 in the heading thereof and inserting
			 2008.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
